ROBERT L. BLAND, Judge.
At a point near Newman, in Doddridge county, West Virginia, where state road commission truck no. 430-136 was patching a public road on August 11, 1943 claimant’s car was passing the truck when the latter turned left to make a turn in the road and caught claimant’s car with bumper and left fender, causing damages thereto which Kennedy Motor Company estimates will cost $53.00 to repair as shown by an itemized statement filed as a part of the record. The state road commission recommends the payment of the claim in that amount and its payment is approved by an assistant attorney general.
Upon the facts shown by the record an award is now made in favor of claimant L. C. Hiley for the sum of fifty-three dollars ($53.00).